Citation Nr: 0720754	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
right thigh scar.

2.  Entitlement to an initial compensable evaluation for a 
right chest scar.   

3.  Entitlement to an initial compensable evaluation for a 
scar above the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
August 1969 and from June 1973 to August 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which granted the veteran's claim 
seeking entitlement to service connection for a right thigh 
scar, right chest scar, and a scar above the left eye.  Each 
scar was rated noncompensably disabling, effective from 
November 2001. 


FINDINGS OF FACT

1.  The veteran's right thigh scar is not painful, does not 
limit function and is not more than six square inches in 
area.

2.  The veteran's right chest scar does not result in 
objective clinical findings relating to scars or limitation 
of motion.

3.  The veteran's scar above the left eye measures 0.5 
centimeters round and is no more than slightly disfiguring.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
right thigh scar have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.7, 4.31 and Part 4, Diagnostic Codes 7803, 7804, 7805 
(prior and subsequent to August 30, 2002).

2.  The criteria for an initial compensable evaluation for a 
right chest scar have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.7, 4.31 and Part 4, Diagnostic Codes 7803, 7804, 7805 
(prior and subsequent to August 30, 2002).

3.  The criteria for an initial compensable evaluation for a 
scar above the left eye have not been met.  38 U.S.C.A. §§ 
1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.7, 4.31 and Part 4, Diagnostic Codes 7800, 7803, 7804, 
7805 (prior and subsequent to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2001, and 
September 2005; a rating decision in February 2002; and a 
statement of the case in January 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims. Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Factual Background

The veteran's service medical records show that in May 1968 
the veteran presented with a non-healing wound to a service 
department treatment facility.  Physical examination revealed 
a small laceration above the left eye.  The wound was washed 
and sutured.  He was returned to duty the next day.  In June 
1968 he was admitted to a service department medical facility 
for a fragment wound of the right thigh, radiologically 
identified as a small fragment in the subcutaneous greater 
trochanter measuring 2 millimeters.  The pertinent 
radiographic report also noted as a provisional diagnosis of 
a shrapnel wound of the right chest.  There were no related 
x-ray or physical findings noted.  While hospitalized the 
veteran's right thigh wound was debrided with removal of the 
shrapnel and then sutured.  His sutures were removed 
approximately 3 days thereafter and he was discharged after 
10 hospital days.

On the veteran's initial VA examination in October 2002, the 
veteran reported a 1-inch scar just above the left eyebrow 
which he reportedly received as a result of an explosion in 
Vietnam that caused him to be hit by a stone.  It was further 
noted as medical history that the veteran on another occasion 
took shrapnel in the area of the right greater trochanter and 
currently had a diagonal 3-inch scar in this area.  It was 
noted that intermittent headaches, for which he takes 
Excedrin, was the veteran's main complaint in regard to his 
scar on the left eyebrow.  The veteran was noted to have 
little or no pain associated with the scar over the right 
greater trochanter area. The examiner further noted that, 
according to the veteran, the scar over the right thigh was 
not painful or tender.  He added that the scar over the 
veteran's eyelid was not tender.

On his most recent VA examination in September 2005, physical 
examination of the veteran noted a .5 centimeter round scar 
hidden within the left eye brow.  The right thigh scar was 
measured as .5 centimeters in width and 7 centimeters in 
length.  There was no related tenderness to palpation, 
inflammation, elevation, edema, skin ulceration or breakdown, 
keloid formation, depression, adherence to underlying tissue 
or underlying tissue loss due to the veteran's scars.  The 
scars also were found to result in no limitation of motion or 
loss of function or to cause disfigurement of the head, face, 
or neck.  The examiner noted that a chest x-ray was negative 
and that there was no evidence for foreign bodies.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability ratings, it is not the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Pertinent regulations do not require that all cases show all 
findings specified by the VA Schedule for Rating Disabilities 
(Rating Schedule), but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. 

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

During the course of this appeal, VA revised the criteria by 
which skin disabilities are rated, effective August 30, 2002.  
67 Fed. Reg. 49590-49599 (Jul. 31, 2002). Thus, the Board 
will analyze the veteran's claim for increase ratings under 
each set of criteria to determine if one is more favorable to 
him. If an increase is warranted based solely on the revised 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).

The veteran's right thigh, right chest and facial scars are 
each currently rated as zero percent disabling pursuant to 
the diagnostic criteria set forth at 38 C.F.R. § 4.118, 
pertaining to scars.

Under both the former and revised versions of Diagnostic Code 
7805, a scar may be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118 (2002 
& 2003).

Under the former criteria, Diagnostic Code 7803 provided that 
a superficial and poorly nourished scar with repeated 
ulceration warrants a 10 percent rating.  Under Diagnostic 
Code 7804, a 10 percent rating is also warranted for a 
superficial scar that is tender and painful on objective 
demonstration.  A 10 percent rating is the highest schedular 
evaluation assignable under the former Diagnostic Codes 7803 
and 7804. 38 C.F.R. § 4.118 (2002).

Under the revised criteria a 10 percent rating is also 
warranted for a scar that is superficial and unstable 
(Diagnostic Code 7803); or, is superficial and painful 
(Diagnostic Code 7804). A 10 percent rating is the highest 
schedular evaluation assignable under the revised Diagnostic 
Codes 7803 and 7804. 38 C.F.R. § 4.118 (2003).

Diagnostic Code 7800 governs disability ratings for 
disfiguring scars on the head, face, or neck. Under the 
former Diagnostic Code 7800, disfiguring scar of the head, 
face, or neck warrants a noncompensable evaluation if the 
disfigurement is slight and a 10 percent evaluation if the 
disfigurement is moderate.  A 30 percent evaluation 
contemplates severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.

Under the revised Diagnostic Code 7800 for disfigurement of 
the head, face, or neck, an 80 percent evaluation is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement.

Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement a 30 percent evaluation is 
warranted. One characteristic of disfigurement a 10 percent 
evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

Although the veteran essentially contends that his service-
connected scars are more disabling than currently evaluated, 
there are no pertinent medical records, which indicate that 
any of the veteran's service-connected scars are tender, 
painful, poorly nourished, unstable or involve repeated 
ulcerations.  Hence, a compensable rating is not warranted 
under either the old or new criteria at Diagnostic Code 7803 
or 7804. Similarly, with respect to his facial scar above the 
left eye, recent VA examination does not reveal that the 
veteran demonstrates disfigurement of the face.  On VA 
examination in May 2005, the scarring associated with the 
veteran's injury above the left eye was noted to be only 5 
centimeters round and essentially undetectable.  As such it 
is no more than slightly disfiguring. Thus, a compensable 
rating is not warranted under the old or new criteria at 
Diagnostic Code 7800.  In a similar manner, as the May 2005 
examination clearly shows that the veteran has no limitation 
of motion or loss of function of the right lower extremity as 
a result of his right thigh scar, a compensable rating for 
this scar under both the former and revised Diagnostic Code 
7805 is not warranted.  The Board has considered the holding 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain , 
exclusive of headaches for which secondary service connection 
has been granted, has not been objectively demonstrated or 
complained of and there is no medical evidence that pain, if 
existing, limits to any degree motion of the right thigh.

In view of the above, the Board concludes that evaluations in 
excess of that currently assigned by the RO for the veteran's 
scar above the left eye as well as his right thigh and right 
chest scars are not warranted under either the old or new 
criteria.  Here we note that the severity of the veteran's 
scars have not varied significantly during the course of this 
appeal.  Thus, "staged ratings" for the veteran's service-
connected scars are not warranted.  Fenderson, supra. 

The Board also finds that the criteria for invoking the 
procedures for assignment of higher evaluations on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected scars resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations); warranted frequent 
periods of hospitalization; or otherwise have rendered 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102




ORDER

An initial compensable evaluation for a right thigh scar is 
denied.

An initial compensable evaluation for a right chest scar is 
denied.

An initial compensable evaluation for a scar above the left 
eye is denied.



____________________________________________
	A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


